--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



MINERAL PROPERTY OPTION AGREEMENT
 
This MINERAL PROPERTY OPTION AGREEMENT (this “Agreement”) is made this 13th day
of June, 2012 (the “Effective Date”), by and between Great American Energy,
Inc., a Delaware corporation, or its designee, (“Company”) and GeoXplor
Corporation, a Nevada corporation (“Optionor”).
 
RECITALS
 
WHEREAS, Optionor controls a 100% interest in and to forty-eight (48) unpatented
association placer mining claims comprising approximately 7,680 acres in the
immediate Clayton Valley area, nearby the Chemetall Foot lithium brine plant at
Silver Peak, Esmeralda County, Nevada identified in Schedule A (the “Property”);
and
 
WHEREAS, the Optionor desires to grant to the Company an option to purchase a
100% interest in and to the Property, and the Company desires to acquire an
option to purchase a 100% interest in and to the Property, pursuant to the terms
described below.
 
NOW THEREFORE, the parties agree as follows:
 
1.           Grant of Option.
 
a.  Grant of Option. The Optionor hereby grants to the Company the sole and
exclusive right and option to acquire a 100% legal and beneficial interest in
and to the Property free and clear of all liens charges and claims of others
(the “Option”).
 
b.  Option Deadline. The Option must be exercised on or before July 1, 2015 (the
“Option Deadline”).
 
c.  Option Period. The period of time beginning with the Effective Date and
ending with the earlier of the Option Deadline or the “Transfer Date” (as that
term is defined in Section 3) is referred to herein as the “Option Period.”
 
d.  Conditions of Exercise; Exercise Notice. Upon the Company’s satisfaction of
the “Conditions of Exercise,” as defined and set forth in Section 2 below, the
Company may, at its sole and absolute discretion, exercise the Option by
providing notice to the Optionor prior to Option Deadline of its intent to
exercise the Option (the “Exercise Notice”). Upon satisfaction of the Conditions
of Exercise and delivery of the Exercise Notice, the Optionor shall be deemed to
have transferred to the Company a 100% interest in and to the Property, such
transfer to take effect in accordance with Section 3 below.
 
2.           Conditions of Exercise.
 
a.  Exercise of Option. The Company may exercise the Option to acquire a 100%
legal and beneficial interest in and to the Property free and clear of all
liens, charges, and claims of others by satisfying the conditions set forth in
this Section 2 (the “Conditions of Exercise”).
 

 
1

--------------------------------------------------------------------------------

 



 
b.  Cash Payments. During the Option Period, the Company shall make cash
payments to the Optionor totaling Five Hundred Seventy Five Thousand Dollars
($575,000) according to the following schedule:
 
i.  
$75,000 on the Effective Date;

 
ii.  
an additional $75,000 on or before September 15, 2012;

 
iii.  
an additional $100,000 on or before October 15, 2012;

 
iv.  
an additional $100,000 on or before December 15, 2012;

 
v.  
an additional $50,000 on or before February 15, 2013;

 
vi.  
an additional $50,000 on or before June 15, 2013;

 
vii.  
an additional $75,000 on or before December 15, 2013; and

 
viii.  
an additional $50,000 on or before June 15, 2014.

 
c.  Work Commitment.  The Company will provide funds for the conduct of a
program of “Work,” as that term is defined below, to be undertaken by the
Optionor for the benefit of the Property of not less than Eight Hundred Thousand
Dollars ($800,000) according to the following schedule (the “Work Commitment”):
 
i.  
$100,000 on or before June 15, 2013;

 
ii.  
a total of $400,000 on or before June 15, 2014; and

 
iii.  
a total of $800,000 on or before June 15, 2015.

 
As used in this Agreement, the term ‘Work” shall mean any activity related to
the evaluation of the presence and the quantity and quality of lithium
mineralization upon and under the Property, the maintenance of the Property, and
the salaries and wages (including fringe benefits) of employees of the Optionor
and contractors engaged by Optionor.  “Work” shall also include any cost of
acquisition of additional ground under the mining law of the United States of
adjacent ground.
 
d.  Work Commitment Shortfall.  If the Company, by the Option Deadline, has not
incurred or funded the total amount of the Work Commitment required under this
Section, the Company may pay to the Optionor an amount equal to such shortfall
in Work Commitment within thirty (30) days after the Option Deadline.  Any
payment so made shall be deemed to be Work Commitment duly and properly incurred
within the Option Period for the purposes of the Conditions of Exercise.
 

 
2

--------------------------------------------------------------------------------

 



 
3.           Transfer of Property
 
a.  Transfer Date.  Upon satisfaction of Conditions of Exercise and delivery of
the Exercise Notice (the date of such occurrence being referred to herein as the
“Transfer Date”), the Optionor shall be deemed to have transferred to the
Company a 100% interest in and to the Property free and clear of all liens,
charges, and claims of others and the Optionor shall deliver to the Company such
documentation as may be necessary to record the transfer with the State of
Nevada, and any other appropriate government entity.  The Optionor will provide
any further assistance as may be reasonably required for the Company to perfect
the Company’s interest in the Property.
 
b.  Optionor Deliverables.  At the Transfer Date, Optionor shall deliver the
following documents to the Company:
 
i.  
The Mining Deed (with special warranties against claims arising by and through
the Optionor) in substantially the form of Schedule C;

 
ii.  
An officer’s certificate in the form satisfactory to the Company’s counsel
certifying that the Conditions of Exercise have been satisfied;

 
iii.  
A secretary’s certificate in the form satisfactory to the Company’s counsel
relating to incumbency and corporate proceedings authorizing the transactions
contemplated by this Agreement;

 
iv.  
Such other documents as may be reasonably requested by the Company in connection
with the consummation of transfer of the Property contemplated by this
Agreement.

 
c.  Company Deliverables.  At the Transfer Date, the Company shall deliver the
following documents to Optionor:
 
 
i.
Copies, certified by the appropriate governmental official of the slate of
Nevada as of a date not more than ten (10) days prior to the Transfer Date, of
its articles of incorporation and all amendments thereto;

 
 
ii.
A secretary’s certificate in the form satisfactory to Optionor’s counsel
relating to incumbency and corporate proceedings authorizing the transactions
contemplated by this Agreement;

 
 
iii.
Royalty Deed conveying the royalty, as defined in paragraph 3 above to Optionor;
and

 
 
iv.
Such other documents as may be reasonably requested by Optionor in connection
with the consummation of the transactions contemplated by this Agreement.

 

 
3

--------------------------------------------------------------------------------

 



 
4.           Net Returns Royalty
 
At the Transfer Date, the Company will convey to Optionor a three percent (3%)
Net Returns Royalty (the “Royalty”) on the Property as defined in Schedule B.
Within such conveyance, the Company will be granted an option, for a term of 20
years from and after the Transfer Date, to purchase up to 2% of the 3% Royalty
(that is, leaving the Optionor not less than a 1% Royalty) of the Royalty
conveyed by paying Optionor One Million Dollars ($1,000,000) for each 1% of the
Royalty.
 
5.           Operator
 
During the Option Period, Optionor (with funds advanced by the Company shall
perform and conduct all necessary exploration of the Property to undertake the
Work Commitment described in Section 2. The Company and Optionor shall
separately execute a consulting agreement for the conduct of such work.
 
6.           Covenants of Optionor.
 
Optionor hereby covenants and agrees with the Company that:
 
i.  
During the Option Period, except as may be first approved in writing by the
Company or as is otherwise permitted or contemplated by this Agreement, Optionor
shall conduct its business and all transactions with respect to the Property,
only in the usual and ordinary course of business consistent with Optionor’s
past practice, and

 
ii.  
During the Option Period, Optionor shall make no sale of assets other than in
the ordinary course of Optionor’s past practice.

 
7.           Right of Entry
 
a.  Right of Entry. During the Option Period, the Company and its agents,
employees and independent contractors, shall have the right, with respect of the
property, to:
 
i.  
Enter in, under and upon the Property;

 
ii.  
Have quiet possession of the Property;

 
iii.  
Do such prospecting, exploration, development and or other mining work thereon
and there-under as it in its sole discretion may determine advisable;

 
iv.
Bring upon and erect upon the Property buildings, plant, machinery and equipment
as the Company may deem advisable; and

 
v.  
Remove from the Property and dispose of the ores, minerals and metals for the
purpose of obtaining assays or making other tests, or for their sale.

 
8.           Condition of the Property.
 
a.  As-Is Condition. The Company agrees that upon exercise of the Option, the
Company shall take possession of the Property in its AS IS, WHERE IS condition
and acknowledges that it has previously been given the opportunity to and has
conducted such investigations and inspections of the Property as it has deemed
necessary or appropriate for the purposes of this Agreement.
 
b.  No Warranties. EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, OPTIONOR DOES
NOT MAKE ANY EXPRESS OR IMPLIED REPRESENTATIONS, STATEMENTS, WARRANTIES, OR
CONDITIONS OF ANY KIND OR NATURE WHATSOEVER CONCERNING THE PROPERTY, INCLUDING
(WITHOUT LIMITING THE GENERALITY OF THE FOREGOING) ANY WARRANTIES REGARDING THE
OWNERSHIP, CONDITION, QUANTITY AND/OR QUALITY OF ANY OR ALL OF THE PROPERTY.

 
4

--------------------------------------------------------------------------------

 

 
9.           Conditions Precedent.
 
The performance by Optionor and the Company of their respective obligations
under this Agreement is subject to the condition that on the Effective Date no
suit, action or other proceeding shall be pending before any court or
governmental or regulatory authority which seeks to restrain or prohibit or to
obtain damages or other relief in connection with this Agreement or the
consummation of the transactions contemplated by this Agreement.
 
10.           Indemnity.
 
The Company shall indemnify, defend and hold Optionor harmless from and against
any and all losses, liabilities, damages, costs and obligations (or actions or
claims in respect thereof) (including reasonable counsel fees), which Optionor
may suffer or incur arising out of or based upon the use of any of the Property
after the Transfer Date.
 
11.           Notices.
 
Any notice required or permitted by this Agreement shall be in writing and
effectively delivered for all purposes if delivered personally, by overnight
delivery service or by United States mail, certified mail, postage prepaid,
return receipt requested and:
 
If directed to Optionor:
 
GeoXplor Corporation
3655 West Anthem Way
Suite 109-293
Anthem, AZ 85086
 
If directed to the Company:
 
Great American Energy, Inc.
999 18th Street, Suite 3000
Denver, CO 80202
 

All notices shall be deemed delivered upon receipt.
 
12.           Brokers.
 
The Company and Optionor each warrants to the other that it has not engaged,
consented to, or authorized any broker, investment banker, or other third party
to act on its behalf, directly or indirectly, as a broker or finder in
connection with the transactions contemplated by this Agreement and no such
third party is entitled to any fee or compensation in connection with this
Agreement or the transactions contemplated hereby by reason of any action of it.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
13.           Amendment and Modification.
 
This Agreement may be amended, modified or supplemented only by written
agreement of the Company and Optionor.
 
14.           Severability.
 
Any provision of this Agreement that shall be prohibited or unenforceable shall
be deemed ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions hereof.
 
15.           Entire Agreement.
 
This Agreement sets forth all of the promises, covenants, agreements, conditions
and undertakings between the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements and
undertakings, inducements or conditions, express or implied, oral or written.
 
16.           Governing Law.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada.
 
17.           Counterparts.
 
This Agreement may be executed in one or more counterparts all of which when
taken together constitute one and the same instruments.  A signed counterpart is
as binding as an original.
 
18.           Headings, Exhibits.
 
The headings used in this Agreement are for convenience only and shall not be
used to limit or construe the contents of any of the sections of this
Agreement.  All lettered Schedules are attached to and by this reference made a
part of this Agreement.
 
20.           Binding Effect.
 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto, their successors and assigns.
 


 


 

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
 


 
OPTIONOR:
 
GeoXplor Corporation
 


 
By:  /s/ Clive Ashworth                                                      
Its:  CEO                                






 


 
COMPANY:
 
Great American Energy, Inc.
 


 
By:  /s/ Felipe Pimienta                                                      
Its:  CEO                                

Signature Page – Mineral Property Option Agreement
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
(The “Property” Defined)
 
The Property consists of the following described unpatented placer mining claims
are situated in Esmeralda County, Nevada, the names of which, the serial numbers
assigned by the Nevada State Office of the Bureau of Land Management and the
book and page of recording of the location notices thereof in the office of the
Clerk-Recorder of Esmeralda County, Nevada, are as follows:
 
Claim Name
NMC#
Book
Page
BSV-1
1009621
281
1
BSV-2
1009622
281
3
BSV-3
1009623
281
5
BSV-4A
1009624
281
7
BSV-4B
1009625
281
9
BSV-5A
1009626
281
11
BSV-5B
1009627
281
13
BSV-6
1009628
281
15
BSV-7
1009629
281
17
BSV-8
1009630
281
19
BSV-9
1009631
281
21
BSV-10
1009632
281
23
BSV-11
1009633
281
25
BSV-12
1009634
281
27
BSV-13
1009635
281
29
BSV-14
1009636
281
31
BSV-15
1009637
281
33
BSV-16
1009638
281
35
BSV-17
1009639
281
37

 

 
 
 

--------------------------------------------------------------------------------

 
 
 

Claim Name  NMC#  Book  Page BSV-18 1009640 281 39 BSV-19 1009641 281 41 BSV-20 
1009642 281 43 BSV-21 1009643 281 45
BSV-22
1009644
281
47
BSV-23
1009645
281
49
BSV-24
1009646
281
51
BSV-25
1009647
281
53
BSV-26
1009648
281
55
BSV-27
1009649
281
57
BSV-28
1009650
281
59
BSV-29
1009651
281
61
BSV-30A
1009652
281
63
BSV-30B
1009653
281
65
BSV-31
1009654
281
67
BSV-32
1009655
281
69
BSV-33
1009656
281
71
BSV-34
1009657
281
73
BSV-35
1009658
281
75
BSV-36
1009659
281
77
BSV-37
1009660
281
79
BSV-38
1009661
281
81
BSV-39
1009662
281
83
BSV-40
1009663
281
85

 

 
 
 

--------------------------------------------------------------------------------

 
 
Claim Name
NMC#
Book
Page
BSV-41
1009664
281
87
BSV-42
1009665
281
89
BSV-43
1009666
281
91
BSV-44
1009667
281
93
BSV-45
1009668
281
95



 

 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE B
 
(Net Returns Royalty Defined)
 
At closing, the deed conveying the Royalty to the Seller shall contain the
following provision:
 
GRANTING AND CONVEYING TO THE GRANTEE a Net Returns Royalty (the “Royalty”
herein) of three percent (3%) percent of Net Returns (as hereinafter defined)
from the sale or other disposition of Products from the Property. As used
herein, the term “Net Returns” shall be the “Gross Revenue” received by the
Grantor from the purchaser of “Products” less “Permissible Deductions.” As used
herein, the words used above are defined as follows:
 
(a) “Gross Revenue” means the aggregate of the following amounts received by
Grantor in each quarterly period:
 
(i) the revenue or other value received by the Grantor from arm’s length
purchasers of Products;
 
(ii)  the fair market value of all Products disposed of by the Grantor in such
period to persons not dealing at arm’s length with the Grantee; and
 
(iii) any proceeds of insurance on Products;
 
(b) “Permissible Deductions” means the aggregate of the following charges to the
extent that they are not deducted by any purchaser in computing payment) that
are paid by the Grantor in each quarterly period:
 
(i) sales charges levied by an sales agent on the sale of Products;
 
(ii) transportation costs for Products from the place of treatment in the
Property to the place of delivery of Products to a purchaser thereof, including
freight, handling and forwarding expenses; and
 
(iii) all insurance costs on Products, and any government royalties, production
taxes, severance taxes and sales and other taxes levied on ore, Products or on
the production or value thereof (other than any Federal or State taxes levied on
the income or profit of the Grantor);
 
provided, that where a cost or expense otherwise constituting a Permissible
Deduction is incurred by the Grantor in a transaction with a party with whom it
is not dealing at arm’s length, such cost or expense may be deducted, but only
as to the lesser of the actual cost incurred by the Grantor or the fair market
value thereof, calculated at the time of such transaction and under all the
circumstances thereof.
 

 
 

--------------------------------------------------------------------------------

 



 
(c) “Products” shall include without limitation all minerals of every kind and
character, including metallic, non-metallic and industrial minerals produced
from the Property.

 
 

--------------------------------------------------------------------------------

 



SCHEDULE C
 
Mining Deed
 
After recording, please return to:
 
APN No.: Not applicable, unpatented mining claims.
 
This document contains no social security numbers.
 
QUITCLAIM DEED
 
(With Special Warranties and Conveyance of After-Acquired Title)
 
GEOXPLOR CORPORATION, a Nevada corporation, whose address is 3655 W. Anthem Way,
Suite 109-293, Anthem, Arizona 85086-0430, the “Grantor,” for and in
consideration of Ten Dollars ($10.00) and other valuable considerations, do
hereby quitclaim to the GREAT AMERICAN ENERGY, INC., the “Grantee, “all of its
right, title and interest in and to those certain unpatented mining claims of
Grantor situated in Esmeralda County, Nevada, referred to herein as the
“Property,” the names of which and the place of record of the location notices
thereof in the official records of said County and the Nevada State Office of
the Bureau of Land Management are as set forth in Exhibit A attached hereto and
incorporated herein by this reference.
 
SUBJECT TO:
 
1.           Current taxes, if any;
 
2.           Paramount title of the United States;
 
3.           All leases, permits, approvals and other rights heretofore or
hereafter granted by the United States in its administration of its paramount
title;
 
Grantor warrants that its possessory title against all persons claiming by and
through Grantor but not otherwise. By this Quitclaim Deed Grantor intends to
convey any after acquired title.
 
DATED this ______ day of ______________, 2012.
 
Grantor:
 
GeoXplor Corporation
 


 
By: ___________________________                                                               
 

 
 

--------------------------------------------------------------------------------

 





 
STATE OF ARIZONA                       )
)           ss.
County of Maricopa                          )


The foregoing document was acknowledged before me, the undersigned notary
public, this ____ day of _______________, 2012, by ______________, the president
of GeoXplor Corp., a Nevada corporation, for and on behalf of the corporation.
 


 
                                                                

                    _________________________________
  Notary Public
 


 

